

OPERATING AGREEMENT


This First Amended Operating Agreement (the “Agreement”), is made on October 1,
2009 (the “Effective Date”) between Shrink Nanotechnologies, Inc., a Delaware
corporation, (hereinafter referred to as the “Company”) and BCGU, LLC, a Nevada
limited liability company (the “Consultant”).


WHEREAS, on May 29, 2009, a wholly owned subsidiary of the Company and the
Consultant executed an operating agreement (the “Initial Operating Agreement”),
and the same First Operating Agreement provided for certain defined services in
exchange for compensation;


WHEREAS, the parties hereby agree to mutually terminate the Initial Operating
Agreement;


WHEREAS, the Company now requires the Services (as defined herein) and as set
forth herein;


WHEREAS, Consultant is qualified to provide the Company with the Services and is
desirous to perform such Services for the Company; and


WHEREAS, the Company wishes to induce Consultant to provide the Services and
wishes to contract with the Consultant regarding the same and compensate
Consultant in accordance with the terms herein;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter stated, it
is agreed as follows:


1.           APPOINTMENT.  The Company hereby engages Consultant and Consultant
agrees to render the Services to the Company as a consultant upon the terms and
conditions hereinafter set forth.


2.           TERM.  Subject to Section 8(a), the term of this Consulting
Agreement shall begin as of the Effective Date, and shall terminate 36 months
thereafter (hereinafter, the "Term").


3.           SERVICES.  During the term of this Agreement, Consultant shall
provide the Company with the following “Services.”  Services shall be limited to
making recommendations and offering advice to the Company’s Officers, Directors
and other key Company personnel.    Consultant will rely upon the Company’s
management and board of directors to, in the Company’s sole discretion, accept
or reject its recommendations.  Under no circumstances, even in the event that
Consultant is to perform onsite analysis, shall Consultant be responsible for
making any decisions on behalf of the Company.


a.           Company wishes for Consultant to:
 
        § Provide day-to-day management services;
        § Provide controller and bookkeeping services for the Company and
itssubsidiaries;
        § Provide administrative support staff, reception, clerical and filing;
        § Provide support and staffing to prepare the Company’s SEC filings
andReports.


b.           Consultant agrees to provide the Services on a timely basis via:
meetings with Company representatives which may include other professionals;
conferences calls with Company representatives and other professionals; and/or
written correspondence and documentation.  Consultant cannot guarantee the
results on behalf of the Company, but shall pursue all avenues that it deems
reasonable through its network of contacts.


4.           COMPENSATION.    In connection with this Agreement, the foregoing
shall be referred to as “Compensation.”  All Compensation due to be delivered
and/or paid to Consultant pursuant to this Agreement shall be deemed completely
earned, due, payable and non-assessable as of the date the Compensation is due
to or vested in Consultant.  Compensation shall consist of US $30,000 cash
payable on the 1st day of every month (the “Monthly Fee”).  Unpaid amounts of
the Monthly Fee shall accrue until the last day of a calendar year, and any
unpaid and accrued amounts of Monthly Fees for a calendar year shall be resolved
for that period at the time the Company makes a 10% interest bearing convertible
note (convertible into Company common shares) payable to the Consultant for the
unpaid and accrued Monthly Fees, if any, and delivers the same convertible note
to the Consultant.  In consideration for agreeing to the terms of this Agreement
and to provide the day-to-day services required presently, the Consultant shall
be paid a signing bonus of $270,000 (the “Signing Bonus”).  Unpaid amounts of
the Signing Bonus shall accrue until the last day of the 2009 calendar year, and
any unpaid and accrued amounts of the Signing Bonus shall be resolved for that
period at the time the Company makes a 10% interest bearing convertible note
(convertible into Company common shares) payable to the Consultant for the
unpaid and accrued Signing Bonus monies, if any, and delivers the same
convertible note to the Consultant.


5.           REPRESENTATIONS AND WARRANTIES OF COMPANY.


 The Company hereby represents, warrants and agrees as follows:
 
a.           This Agreement has been authorized, executed and delivered by the
Company and, when executed by the Consultant will constitute the valid and
binding agreement of the Company enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency or reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles.
 
b.           The financial statements, audited and unaudited (including the
notes thereto) provided to Consultant, (the “Financial Statements”), will
present fairly the financial position of the Company as of the dates indicated
and the results of operations and cash flows of the Company for the periods
specified. Such Financial Statements will be prepared in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the periods involved except as otherwise stated therein.


c.           The Company is validly organized, existing and with active status
under the laws the State of Nevada.


d.           The securities to be issued to Consultant, if any, have all been
authorized for issuance and when issued, delivered and tendered to the
Consultant by the Company will be validly issued, fully paid and non-assessable.
 
e.           Since date of the most recent of the Financial Statements, there
has not been any (A) material adverse change in the business, properties,
assets, rights, operations, condition (financial or otherwise) or prospects of
the Company, (B) transaction that is material to the Company, except
transactions in the ordinary course of business, (C) obligation that is material
to the Company, direct or contingent, incurred by the Company, except
obligations incurred in the ordinary course of business, (D) change that is
material to the Company or in the common shares or outstanding indebtedness of
the Company, or (E) dividend or distribution of any kind declared, paid, or made
in respect of the common shares.


f.           The Company shall be deemed to have been made a continuing
representation of the accuracy of any and all facts, material information and
data which it supplies to Consultant and acknowledges its awareness that
Consultant will rely on such continuing representation in disseminating such
information and otherwise performing its advisory functions.  Consultant in the
absence of notice in writing from the Company, will rely on the continuing
accuracy of material, information and data supplied by the Company.  Consultant
represents that he has knowledge of and is experienced in providing the
aforementioned services.


6.           INDEMNIFICATION.                                                        The
Company agrees to indemnify the Consultant and hold it harmless against any
losses, claims, damages or liabilities incurred by the Consultant, in connection
with, or relating in any manner, directly or indirectly, to the Consultant
rendering the Services in accordance with the Agreement, unless it is determined
by a court of competent jurisdiction that such losses, claims, damages or
liabilities arose out of the Consultant’s breach of this Agreement, sole
negligence, gross negligence, willful misconduct, dishonesty, fraud or violation
of any applicable law.  Additionally, the Company agrees to reimburse the
Consultant immediately for any and all expenses, including, without limitation,
attorney fees, incurred by the Consultant in connection with investigating,
preparing to defend or defending, or otherwise being involved in, any lawsuits,
claims or other proceedings arising out of or in connection with or relating in
any manner, directly or indirectly, to the rendering of any Services by the
Consultant in accordance with the Agreement (as defendant, nonparty, or in any
other capacity other than as a plaintiff, including, without limitation, as a
party in an interpleader action).  The Company further agrees that the
indemnification and reimbursement commitments set forth in this paragraph shall
extend to any controlling person, strategic alliance, partner, member,
shareholder, director, officer, employee, agent or subcontractor of the
Consultant and their heirs, legal representatives, successors and assigns.  The
provisions set forth in this Section shall survive any termination of this
Agreement.


7.           COMPLIANCE WITH SECURITIES LAWS.  The Company understands that any
and all compensation outlined in this Agreement shall be paid solely and
exclusively as consideration for the aforementioned consulting efforts made by
Consultant on behalf of the Company as an independent contractor.  The Parties
to be performing the services outlined in this Agreement are natural
persons.  Consultant has been engaged to provide the Company with traditional
“public company” business, technical and related business
services.  Consultant’s engagement does not involve the marketing of any Company
securities nor is Consultant being hired to raise money for the Company.


8.           MISCELLANEOUS.


a.           Termination:  This Agreement may be terminated by either Party for
any reason at any time (hereinafter referred to as a “Termination”).


b.           Modification:  This Agreement sets forth the entire understanding
of the Parties with respect to the subject matter hereof.  This Agreement may be
amended only in writing signed by both Parties.


c.           Notices:  Any notice required or permitted to be given hereunder
shall be in writing and shall be mailed or otherwise delivered in person to the
Parties at the addresses set forth above.


d.           Waiver:  Any waiver by either party of a breach of any provision of
this Agreement shall not operate as or be construed to be a waiver of any other
breach of that provision or of any breach of any other provision of this
Agreement.  The failure of a party to insist upon strict adherence to any term
of this Consulting Agreement on one or more occasions will not be considered a
waiver or deprive that party of the right thereafter to insist upon adherence to
that term of any other term of this Consulting Agreement.


e.           Assignment:  Compensation under this Agreement is assignable at the
sole discretion of the Consultant.


f.           Severability:  If any provision of this Agreement is invalid,
illegal, or unenforceable, the balance of this Consulting Agreement shall remain
in effect.  If any provision is inapplicable to any person or circumstance, it
shall nevertheless remain applicable to all other persons and circumstances.  If
any compensation provision is deemed unenforceable or illegal, then in the case
of the delivery of common stock to the Consultant, Consultant shall be entitled
to receive a cash benefit equal to the value of the common stock that would have
been tendered had such a provision not been illegal or unenforceable.


g.           Arbitration:  Any dispute or other disagreement arising from or out
of this Agreement shall be submitted to arbitration under the rules of the
American Arbitration Association and the decision of the arbiter(s) shall be
enforceable in any court having jurisdiction thereof.  Arbitration shall occur
only in San Diego County, CA.  The interpretation and the enforcement of this
Agreement shall be governed by California Law as applied to residents of the
State of California relating to contracts executed in and to be performed solely
within the State of California.


h.           Governing Law:  The subject matter of this Agreement shall be
governed by and construed in accordance with the laws of the State of California
(without reference to its choice of law principles), and to the exclusion of the
law of any other forum, without regard to the jurisdiction in which any action
or special proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO
THE PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED
IN THE COUNTY OF SAN DIEGO, CALIFORNIA FOR RESOLUTION OF ALL DISPUTES ARISING
OUT OF, IN CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION,
AND ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE
THEREIN THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM.  AS A MATERIAL
INDUCEMENT FOR THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL
BY JURY OF ANY ISSUES SO TRIABLE.   If it becomes necessary for any party to
institute legal action to enforce the terms and conditions of this Agreement,
the prevailing party shall be awarded reasonable attorneys fees, expenses and
costs.


i.           Specific Performance:  The Company and the Consultant shall have
the right to demand specific performance of the terms, and each of them, of this
Agreement.


j.           Execution of the Agreement:  The Company, the party executing this
Agreement on behalf of the Company, and the Consultant, have the requisite
corporate power and authority to enter into and carry out the terms and
conditions of this Agreement, as well as all transactions contemplated
hereunder. All corporate proceedings have been taken and all corporate
authorizations and approvals have been secured which are necessary to authorize
the execution, delivery and performance by the Company and the Consultant of
this Agreement.  This Agreement has been duly and validly executed and delivered
by the Company and the Consultant and constitutes a valid and binding
obligation, enforceable in accordance with the respective terms herein.  Upon
delivery of this Agreement, this Agreement, and the other agreements and
exhibits referred to herein, will constitute the valid and binding obligations
of Company, and will be enforceable in accordance with their respective
terms.  Delivery may take place via facsimile transmission.


k.           Joint Drafting and Reliance on Independent Counsel.  This Agreement
shall be deemed to have been drafted jointly by the Parties hereto, and no
inference or interpretation against any one party shall be made solely by virtue
of such party allegedly having been the draftsperson of this Agreement.  The
Parties have each conducted sufficient and appropriate due diligence with
respect to the facts and circumstances surrounding and related to this
Agreement.  The Parties expressly disclaim all reliance upon, and prospectively
waive any fraud, misrepresentation, negligence or other claim based on
information supplied by the other Party, in any way relating to the subject
matter of this Agreement.  Company was apprised of conflicts of interest between
Mark L. Baum, Esq. (“Baum”) and James B. Panther II and their related controlled
entities.  Baum is also a licensed attorney in the State of
California.  Pursuant to the California Rules of Professional Conduct, Company
was advised by Baum to have independent legal counsel review the Agreement prior
to its execution by the Company.  The Company did in fact take advantage of the
advice of legal counsel other than Baum prior to executing this Agreement.


l.           Acknowledgments and Assent.  The Parties acknowledge that they have
been given at least ten (10) days to consider this Agreement and that they were
advised to consult with an independent attorney prior to signing this Agreement
and that they have in fact consulted with counsel of their own choosing prior to
executing this Agreement.  The Parties may revoke this Agreement for a period of
three (3) days after signing this Agreement, and the Agreement shall not be
effective or enforceable until the expiration of this three (3) day revocation
period.  The Parties agree that they have read this Agreement and understand the
content herein, and freely and voluntarily assent to all of the terms herein.
 
 

 

--------------------------------------------------------------------------------


 
 
 
SIGNATURE PAGE


IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
date first above written.




 SHRINK NANOTECHNOLOGIES, INC.
 
 
/s/ Mark L. Baum
_________________________________
By:  Mark L. Baum
   Its:  CEO
BCGU, LLC
 
 
/s/ James B. Panther, II
___________________________________
By:  James B. Panther, II
Its:   Managing Director







A FACSIMILE COPY OF THIS AGREEMENT SHALL HAVE THE SAME LEGAL EFFECT AS AN
ORIGINAL OF THE SAME.


 
 
 
 
 

 

--------------------------------------------------------------------------------

